Fourth Court of Appeals
                                         San Antonio, Texas
                                                 June 21, 2019

                                             No. 04-19-00376-CR

                IN RE STATE OF TEXAS, ex. rel. Todd Durden, County Attorney

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice


       On June 20, 2019, relator filed a motion for temporary relief asking this court to “issue an
Order of Stay” as to three criminal proceedings. The motion is DENIED.

           It is so ORDERED on June 21, 2019.

                                                                        PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause Nos. 10005CR, et al., styled The State of Texas v. Maria Villarreal Cervantes,
et al., pending in the County Court, Kinney County, Texas. The Honorable James T. Shahan and the Honorable
Enrique Fernandez are the respondents.